Citation Nr: 0507863	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
November 1997.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Wichita, 
Kansas and Denver, Colorado.  Following initial denial of her 
claim by the Wichita RO in August 2001, the veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case (SOC), she perfected her appeal by 
submitting a substantive appeal (VA Form 9) to the Denver RO 
in December 2003.

A personal hearing was held before the undersigned Veterans 
Law Judge at the Denver RO in September 2004.  A transcript 
of that hearing has been prepared and has been associated 
with the veteran's VA claims file.

Issues not on appeal

In December 2003, the Denver RO, in addition to continuing to 
deny the veteran's claim of entitlement to specially adaptive 
housing, granted service connection for various disabilities 
and assigned disability ratings therefor; continued the 
disability rating in effect for service-connected 
sacroiliitis; awarded special monthly compensation based on 
housebound criteria; and denied entitlement to special 
monthly compensation based on the need for aid and 
attendance.  The veteran has not indicated disagreement with 
any of those determinations, other than the claim of 
entitlement to specially adaptive housing; accordingly, those 
issues are not on appeal and are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) [notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and request for appellate review is 
completed by claimant's filing of substantive appeal after 
statement of the case is issued by VA.  38 U.S.C.A. 
§ 7105(a), (d)(1, 3); 38 C.F.R. § 20.200].  


FINDING OF FACT

The veteran is not blind in either eye and does not have 
anatomical loss or loss of use of either the hands or the 
legs due to service-connected disability.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant are 
not met.  38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
specifically notified of this by a letter from the Denver RO 
dated July 30, 2003, in particular a detailed listing of the 
evidence already of record on page 4 of that letter, as well 
as an attachment entitled "What the Evidence Must Show", 
which described exactly what was required to establish her 
claim of entitlement to specially adapted housing.  See the 
July 30, 2003 letter from the RO, page 7. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2003 VCAA letter, the RO informed the veteran that the RO 
would furnish her with a VA examination; obtain medical 
treatment reports from the Denver VAMC; and obtain relevant 
federal records, including service medical records and 
records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2003 VCAA letter advised the veteran that she was 
expected to report for a VA examination that was scheduled at 
the Denver VAMC (the veteran in fact reported for the 
September 2003 examination).    
In addition, the RO informed the veteran that they would 
obtain on her behalf relevant records from non-Federal 
sources, including private medical treatment   The letter 
specifically instructed the veteran that "You must give us 
enough information to be able to identify and request 
relevant records where they exist
. . . .  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  This letter clearly 
informed the veteran of her responsibilities in connection 
with her claim.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2003 specifically stated: "If 
there is any other evidence or information you think will 
support your claim, please let us know."  See the July 30, 
2003 letter, page 1.  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the July 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board notes that, even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  That one year period has since elapsed.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in July 2003, after the initial adjudication of this 
claim by the Wichita RO in August 2001.  However, the claim 
was subsequently re-adjudicated by the Denver RO in December 
2003, after the VCAA letter was issued.  The December 2003 
SOC properly notified the veteran of the pertinent law and 
regulations, and provided reasons and bases for the denial of 
the claim.  See the December 10, 2003 SOC, pages 3-4.  Any 
procedural deficiency has this been remedied.  Therefore, 
there is no prejudice to the veteran in the Board proceeding 
to consider the claim on the merits.  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA inpatient and outpatient treatment 
records.  There is no indication that the veteran received 
medical treatment from any other source.  The veteran was 
provided a VA medical examination in September 2003.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of this claim.  
Neither she nor her representative has indicated the 
existence of any other evidence that is relevant to his 
appeal.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for 
the holding that VCAA does not apply where there is extensive 
factual development in a case, reflected both in the record 
on appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has also been given ample opportunity to present 
evidence and argument and, as described in the Introduction, 
presented testimony before the Board at a personal hearing 
that was held at her request.  See 38 C.F.R. § 3.103 (2004).

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809 (2004).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2004).



Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809 and has not previously received assistance in 
acquiring specially adaptive housing under 
38 U.S.C.A. § 2101(a); and is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2004).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Factual Background

Service connection has been granted for a number of 
disabilities, with those pertinent to this discussion 
including sacroiliitis, rated as 40 percent disabling; 
multiple sclerosis with decreased sensation and ataxia, right 
upper extremity, rated as 40 percent disabling; decreased 
sensation and ataxia, left upper extremity, due to multiple 
sclerosis, rated as 30 percent disabling; weakness and 
decreased range of motion, right hip and knee, due to 
multiple sclerosis, rated as 30 percent disabling; weakness 
and decreased sensation, right foot, due to multiple 
sclerosis, rated as 
20 percent disabling; weakness, left hip, due to multiple 
sclerosis, with degenerative arthritis left knee, rated as 20 
percent disabling; and decreased sensation, left foot, due to 
multiple sclerosis, rated as 10 percent disabling.  Her 
service-connected disabilities, to include those not listed 
above, are rated as 100 percent disabling.  She is also in 
receipt of special monthly compensation under 38 U.S.C.A. 
§ 1114 (West 2002).

Analysis

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.  
She has indicated that she has difficulty performing routine 
tasks in her home, such as getting in and out of the shower, 
maneuvering in her kitchen, and using the toilet.

As has been discussed in the law and regulations section 
above, entitlement to specially adapted housing or to a home 
adaptation grant requires, in essence, blindness and/or loss 
of use of one or more extremities.  The medical evidence does 
not indicate blindness, and the veteran does not so contend.  
She specifically denied episodes of blindness during a 
September 2003 VA examination.  She contends, rather, that 
she has very limited use of her extremities and that the 
benefit sought should be awarded on that basis.  

There is no question that the veteran is severely compromised 
physically due to her service-connected disabilities, 
principally multiple sclerosis.  This is recognized in the 
100 percent disability rating which has been assigned by VA.  
Moreover, the evidence, to include medical records and her 
personal testimony, clearly demonstrates that she does not 
have full use of her upper or lower extremities, and that she 
is disabled to some degree as a consequence thereof.  
Nonetheless, for reasons explained immediately below the 
Board has concluded that the evidence does not demonstrate 
that her impairment is at a level that could be deemed to 
constitute "loss of use."  

The Board has sympathetically considered the veteran's claim.  
A careful review of the file indicates that the veteran can 
ambulate for short distances without assistive devices and 
that she can use her hands and upper extremities.  In 
particular, the report of a September 2003 VA examination 
shows that the veteran was described as "ambulatory" and 
that she  "probably" had 5/5 strength in her arms, albeit 
with some "give way" weakness and complaints of pain.  She 
had difficulty walking; the examiner particularly noted that 
the veteran did not appear at risk of falling, but moved very 
slowly.  The veteran reported that she could go to the 
bathroom by herself, bathe herself, and cook for herself, 
although it took her a long time to do this.  

The Board notes that, while the examiner in September 2003 
indicated that the veteran was apparently able to walk, 
albeit very slowly and with difficulty, he also stated that 
her "ambulation is dependent on the use of a walker."  As 
noted above, loss of use of the lower extremities is found in 
situations in which the regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion is required; clearly, regular and constant use of 
a walker would also constitute such a situation.  In the 
context of the entire examination report, it appears that the 
examiner meant that the veteran could not walk for 
significant distances without the use of a walker, not that 
she constantly required a walker.

Other evidence of record supports a conclusion that although 
the veteran is undoubtedly unable to ambulate for any 
significant distance without the use of an assistive device, 
there is no evidence that she cannot walk without assistance 
within the confines of her house.  A report of December 2003 
VA outpatient treatment, approximately three months after the 
VA examination, shows that she could ambulate short distances 
without any assistive device and without loss of balance.  
The veteran's own testimony is that she is able to walk short 
distances by herself.

Thus, while the veteran's locomotion may be impaired, it is 
not "precluded" without use of an assistive device.  In 
that regard, the Board also notes that the veteran, at her 
personal hearing, appeared to the undersigned to be able to 
use adequately both her hands and legs.  [This observation 
does not constitute a medical opinion, but rather is an 
impression based on personal observation of the veteran in 
the hearing room.]  The mobility and dexterity she exhibited 
as of September 2004 shows that there was use of both her 
hands and feet.

In short, for reasons expressed above the Board has concluded 
that the level of disability that has been demonstrated does 
not approximate loss of use of the hands or lower 
extremities.  The veteran therefore does not meet any of the 
basic eligibility requirements for entitlement to a 
certificate for either specially adapted housing or a special 
home adaptation grant under 38 U.S.C.A. § 2101(a) & (b) and 
38 C.F.R. §§ 3.809, 3.809a.  Because the requirements of law 
are not met, the veteran's claim is denied.


ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing or for a special home adaptation grant is 
denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


